In a matrimonial action, in which the parties were divorced by judgment dated March 10, 1988, the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Delaney, J.), dated May 14, 1990, as directed that the net proceeds of the sale of certain real property located in Fort Lauderdale, Florida, be utilized to pay a $99,598.71 debt owed thereon.
Ordered that the matter is remitted to the Supreme Court, Westchester County, for compliance with CPLR 4213 (b), and the appeal is held in abeyance in the interim. The Supreme Court shall file its findings of fact with this Court with all convenient speed.
We find that the trial court failed to adequately set forth the factors it considered and the reasons for its determination that $99,598.71 was owed on the subject property. Fact finding is the obligation of the trial court (see, Jabri v Jabri, 175 AD2d 237), and it is required to make appropriate findings and to set forth its reasoning so that this Court may intelligently review its decision (see, Kluge v Kluge, 159 AD2d 968; Annis v Annis, 147 AD2d 668; CPLR 4213 [b]). Accordingly, the matter is remitted to the Supreme Court for the purpose of making detailed factual findings, and setting forth the reasons for its determination that $99,598.71 was owed on the Florida property. Thompson, J. P., Balletta, Rosenblatt and Fiber, JJ., concur.